MEMORANDUM ***
We previously ordered the defendant’s sentence vacated and the ease remanded for resentencing to allow the district court to determine whether defendant accepted responsibility, pursuant to Federal Rule of Civil Procedure 32(c)(1). The district court held a hearing on resentencing on October 1, 2001. The court expressly denied the request for downward adjustment, finding that the defendant had not demonstrated acceptance of responsibility sufficient to warrant the downward adjustment.
The district court’s decision to deny a reduction for acceptance of responsibility is reviewed for clear error. See United States v. Fleming, 215 F.3d 930, 939 (9th Cir.2000). The district court is in the best position “to evaluate a defendant’s acceptance of responsibility.” United States v. Fellows, 157 F.3d 1197, 1202 (9th Cir.1998) (internal quotations omitted).
The record now establishes a sufficient basis to support the district court’s decision. There was no error in denying the downward adjustment. The district court also complied with Rule 32(c)(1) by making it clear on the record that all disputed matters were resolved contrary to the defendant’s position. See United States v. Rigby, 896 F.2d 392, 394 (9th Cir.1990) (rejecting the contention that a district court must make express factual findings and holding that the clear resolution of all disputed matters is sufficient).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *146courts of this circuit except as may be provided by NINTH CIRCUIT RULE 36-3.